Citation Nr: 0218296	
Decision Date: 12/17/02    Archive Date: 12/24/02

DOCKET NO.  98-19 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in 
No. Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a lumbosacral spine 
disability.

(The claim of service connection for a psychiatric 
disability will be the subject of a later decision.)


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran





ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1987 to 
December 1991.

This matter comes to the Board of Veterans' Appeals 
(Board) from a 1998 RO decision which denied the veteran's 
claim of service connection for a lumbosacral spine 
disability.  In December 2000, the Board remanded the 
matter so that further development could be completed, 
namely so that the Veterans Claims Assistance Act (VCAA) 
could be applied to the veteran's claim.  The case was 
returned to the Board in October 2002.

The main body of the present Board decision concerns the 
veteran's claim of service connection for a lumbosacral 
spine disability.  The Board is not, at this time, 
considering the claim of service connection for a 
psychiatric disability.  The Board is undertaking 
additional development pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903.)  After 
giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing that claim.



FINDING OF FACT

Any low back problems in service were acute and 
transitory; arthritis of the low back was not noted within 
one year of the veteran's service discharge; and any 
current lumbosacral spine disability is not related to a 
disease or injury in service or to any service-connected 
disease or injury.


CONCLUSION OF LAW

A lumbosacral spine disability was not incurred in or 
aggravated by service; arthritis of the low back may not 
be presumed to have been incurred in service; and any 
current lumbosacral spine disability is not proximately 
due to or the result of a service-connected disease or 
injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran served on active duty from August 1987 to 
December 1991.

A review of the service medical records reveals that on 
enlistment examination in April 1987, the veteran's spine 
was normal.  In March 1988, he presented for treatment 
after being hit in the back with a softball.  It was noted 
he had bilateral contusions on both sides of the spine at 
T-12.  The diagnosis was bilateral contusions of the low 
back.  In August 1990, the veteran was involved in a head-
on motor vehicle accident.  He sustained a left parietal 
scalp laceration with a cerebral concussion, a right open 
chest wall injury, multiple abrasions on his abdomen, a 
closed fracture of the left femur, and an open fracture of 
the right tibia-fibula region.  The treatment records from 
the motor vehicle accident do not refer to low back 
complaints, treatment, or a diagnosis.  A November 1991 
separation examination report reflects that the veteran 
had a normal spine. 

In an April 1993 statement, G.B.S., D.C., indicated that 
the veteran was a patient of his and was treated for 
structural strains in his vertebral column resultant of a 
right lower extremity deficiency which occurred as a 
result of an automobile accident and fractures in his 
right lower extremity.  

In an October 1993 statement, G.B.S., D.C., noted that the 
veteran had been treated with spinal manipulations 
directed to "alleviating symptoms relative to the 
vertebral column musculoskeletal strain/sprain resultant 
of compensatory weight bearing inequality primarily caused 
by right lower extremity leg length deficiency as the 
result of right lower extremity fractures."

A November 1993 statement from Doncheff Chiropractic 
Clinic reflects that the veteran had presented to the 
office in June 1994 for evaluation and treatment of spinal 
complaints due to an August 1990 motor vehicle accident.  
It was noted that from June 1993 to October 1993 he had 
been seen eight times and had received spinal 
manipulation. 

A VA outpatient treatment record, dated in November 1994, 
show that the veteran's lumbosacral spine X-rays were 
normal.

In an October 1996 statement, S.C.W., M.D., indicated that 
he was treating the veteran for multiple injuries, 
including low back problems.  The veteran was reported as 
saying that he would ". . . throw his back out frequently 
because of [a] residual deformity of the right leg. . ." 
and the examiner noted "[c]linically this was not 
manifested."  The examiner also indicated that the 
veteran's injury was of the type that may produce chronic 
cervical and lumbar strains.  It was noted that there was 
no evidence of fracture or dislocation on X-ray studies of 
the spine. 

VA outpatient treatment records, dated from 1997 to 2000, 
show that the veteran was treated for back complaints.  He 
consistently reported that he had been involved in a motor 
vehicle accident in 1990 which caused him to develop back 
problems.  He specifically asserted that his leg length 
discrepancy (which he attributed to his inservice motor 
vehicle accident) had caused back problems.

An October 1997 VA examination report shows that the 
veteran reported having back pain.  On examination, it was 
noted that the veteran's range of motion of the back did 
not appear to be impaired and there was no neurological 
involvement of the lower extremity.  It was noted that X-
rays taken in June 1997 did not support that a back 
disorder existed, from an objective standpoint.  It was 
concluded that the veteran's lumbosacral spine did not 
show any pathological process.  

In a November 1997 statement from Doncheff Chiropractic 
Clinic it was noted that the veteran had spinal complaints 
and had been treated since October 1993.

A January 1998 VA compensation examination report does not 
reflect any information regarding the veteran's low back. 

At a September 2000 Video Conference Board hearing, the 
veteran testified that he had lost 5/8th of an inch off of 
his right leg as a result of an inservice motor vehicle 
accident that such had caused his current back disability. 

A November 2000 VA medical record shows that the veteran 
reported that he had moderate left sciatic pain, which had 
started a couple months after his right tibia/fibula 
fracture which was sustained in a motor vehicle accident 
during service.  It was noted that the leg length 
discrepancy may well have contributed to the degenerative 
low back process that culminated in an L4-L5 herniated 
nucleus pulposus, and accounted for his current pain.  
Following an examination, the impression was low back pain 
due a partial L4-L5 herniated nucleus pulposus.  

A June 2001 VA MRI study of the lumbar spine shows that 
the veteran had degenerative disc disease and a central 
herniated nucleus pulposus at L4-L5. 

A January 2002 VA spine examination shows that the veteran 
reported that he had been in a motor vehicle accident in 
1990, and had problems with back pain.  He said he had 
never had problems with back pain prior to the accident.  
The final diagnosis was degenerative disc disease of the 
lumbar spine at L4-L5. 

A March 2002 VA X-ray study of the lumbar spine was 
normal. 

In April 2002, the veteran underwent a VA spine 
examination.  The examiner indicated that he had reviewed 
the claims folder.  It was noted that the veteran was 
injured in an automobile accident in August 1990, and 
there were no references to back pain in the medical 
records.  It was noted that therapy for back complaints 
was not requested and that interval examinations in the 
record (in October 1990) did not list back symptoms.  It 
was noted that the veteran reported that he had back pain 
starting in 1991.  It was noted his history revealed that 
his back symptoms increased when he was working as a 
maintenance person in a bowling alley six hours a week.  
Following an examination, the diagnoses included 
degenerative lumbar disc disease with a central herniated 
nucleus pulposus at L4-L5, osteoarthritis (facets at L3-
L4, L4-L5), and intermittent radiculitis secondary to 
lumbar spine findings.  It was opined that the veteran's 
back disability was not related to his service-connected 
fractures of the right tibia and fibula with muscle 
herniation. 

II.  Legal Analysis

VCAA 

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  To implement the provisions of the 
law, the VA promulgated regulations published at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The amendments 
became effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 
38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA."  66 Fed. Reg. 45,629.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have been satisfied, the regulatory provisions likewise 
are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine 
the obligations of VA with respect to the duty to assist, 
and supersede the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. 
App. 477 (1999), withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded). 

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
veteran was properly notified of the outcome of the July 
1998 decision.  The discussion in the RO's July 1998 
decision and December 2000 remand, and in numerous letters 
over the years informed the veteran of the information and 
evidence needed to substantiate his claim and complied 
with VA's notification requirements.  

In addition to the Board's December 2000 remand, the SOC 
(issued in November 1999) and supplemental statement of 
the case (SSOC) (issued in April 2002) provided notice to 
the veteran of what the evidence of record revealed.  An 
October 2002 letter informed him that the RO was 
certifying the appeal; thus, the veteran could not 
reasonably expect further development of his claim.  Thus, 
the veteran has been provided notice of what VA was doing 
to develop the claim, notice of what he could do to help 
his claim, and notice of how his claim was still 
deficient.  Because no additional evidence has been 
identified by the veteran as being available but absent 
from the record, the Board finds that any failure on the 
part of VA to further notify the appellant what evidence 
would be secured by VA and what evidence would be secured 
by the appellant is harmless.  Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to 
develop the record.  Efforts were made to obtain all 
pertinent records bearing on his claim.  Further, the 
veteran has not identified any other outstanding records.  
Finally, it is noted that the veteran was provided with a 
comprehensive VA examination in April 2002 which addressed 
the pivotal question in this case regarding etiology.  In 
sum, the Board finds that the record contains sufficient 
evidence to make a decision on the claim.  VA has 
fulfilled its duty to assist.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in 
a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to notify and to assist the appellant 
in this case.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service incurrence for arthritis will be presumed if 
manifest to a compensable level within one year of the 
veteran's separation from service.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Secondary service 
connection will be granted when a disability is 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310.  Secondary service 
connection may be established for a disability which is 
aggravated by a service-connected disability.  Allen v. 
Brown, 8 Vet. App. 374 (1995).

In the instant case, it is noted that the veteran's back 
was normal on enlistment examination, in April 1987.  In 
March 1988, the veteran presented on one isolated occasion 
for low back treatment when he was hit in the back with a 
softball.  He was noted to have a contusion of the low 
back, and following this initial presentation there are no 
further back complaints, treatment, or a diagnosis during 
service.  It is noted that his spine was normal on 
separation examination in November 1991.

It is acknowledged that the veteran was involved in an 
August 1990 motor vehicle accident; however, there are no 
objective indications that he sustained a back injury in 
the accident.  Further, it is notable that the veteran did 
not complain of back problems at or around the time of the 
accident. 

There is no evidence of low back arthritis within one year 
of his service discharge.  In fact, it is noted that VA X-
rays of the lumbosacral spine performed in November 1994 
were normal.  A chronic low back disability was first 
noted well over 1 year after the veteran's 1991 service 
discharge.  Further, there is current evidence of a low 
back disability (diagnosed as degenerative lumbar disc 
disease and osteoarthritis, among other things); however, 
the most probative evidence does not establish a 
relationship between any current low back disability and 
service or a service-connected disability.
 
In this regard it is noted that the veteran underwent a 
comprehensive VA examination in April 2002.  Notably, the 
examiner indicated that he had reviewed the veteran's 
medical records and that such revealed that he did not 
sustain a back injury in an August 1990 motor vehicle 
accident.  It was noted that he did not receive any 
physical therapy for his back after the accident, and that 
an interval examination in October 1990 did not reveal 
back problems.  Further, it was concluded that the 
veteran's back disability was not related to his service-
connected fractures of his right tibia and fibula with 
muscle herniation.  In essence, the VA examiner indicated 
that the veteran's back disability was not directly or 
secondarily related to service or a service-connected 
disease or injury.  It is noted that an October 1996 
statement from S.C.W., M.D., is similar to the April 2002 
VA examination findings.  Specifically, following the 
veteran's comment that he had back problems because of a 
right leg deformity, Dr. S.C.W. indicated that this was 
not clinically supported.

It is acknowledged that there is private evidence on file 
which is to the effect that the veteran's back problems 
were related to his leg length discrepancy, which stemmed 
from his inservice motor vehicle accident.  See 1993 
statements of G.B.S., D.C. and November 1993 statement 
from Doncheff Chiropractic Clinic discussed in Factual 
Background.  It is noted, however, that this private 
medical evidence is not as probative as the aforementioned 
April 2002 VA examination as it is unclear what the 
opinions are based on.  The opinions are completely devoid 
of a supportive rationale.  Further, it is noted that this 
private medical evidence was provided by chiropractors not 
physicians.  It is acknowledged that Dr. S.C.W. noted in 
his October 1996 statement that the veteran's inservice 
injury was of the type that may produce chronic cervical 
and lumbar strains.  This statement, however, lends little 
credence to the veteran's claim as it is couched in 
equivocal language.

In sum, the Board finds that the most probative evidence 
on file is the April 2002 VA examination report which is 
to the effect that the veteran's current low back 
disability was not related to his inservice motor vehicle 
accident or secondarily related to his service-connected 
fractures of the right tibia and fibula.  Again, this 
opinion was based on a review of the claims folder and an 
examination of the veteran. 

While the veteran appears to argue that his current low 
back disability is related to his service-connected 
residuals of a fractured right tibia and fibula, he is not 
competent to render such an opinion as he is a layman, 
possessing no medical expertise or training.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-5 (1992) (laypersons are 
not competent to render medical opinions). 

The benefit-of-the-doubt rule provides that, where there 
is an approximate balance of positive and negative 
evidence regarding the merits of a material issue, the 
benefit of the doubt in resolving such an issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); see Ashley 
v. Brown, 6 Vet. App. 52 (1993).  The Board has carefully 
considered the rule, but is unable to find that the 
positive and negative evidence is, under the applicable 
law, in balance.  Instead, the great weight of evidence is 
against the veteran's service connection claim and, thus, 
the rule is inapplicable.


ORDER

Service connection for a lumbosacral spine disability is 
denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

